Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zanker et al. (U.S. 5063776), in view of Skelding (U.S. 10267663B2).
Regarding claim 1, Zanker et al. disclose a system comprising: a plurality of sensors (temperature sensors 29a, 29b, 29c, ultrasonic sensor 50, and angle sensor 12, refer to col. 7 lines 1-10 and col. 10 lines 25-30) in a container 26, see fig. 2a) of an offshore drilling rig (see fig. 1 and refer to col. 5 lines 4-8) to sense data about drilling fluid flow (refer to col. 8 line 67-col. 9 line 10: the temperature sensors, ultrasonic sensor, and angle sensor measure data about the drilling fluid flow in 26 and this data from the sensors is sent to computer 14 to determine fluid flow rate) in the container (26); and 
a computing device (14) communicatively couplable to the plurality of sensors (see fig. 2), the computing device (14) comprising a processing device (fig. 2a, CPU 32) and a non-transitory computer- readable medium (fig. 2a, memory 28/30/36) with instructions that are executable by the processing device to perform operations comprising: 
receiving the data about the drilling fluid flow in the container (26, refer to col. 8 line 67-col. 9 line 1) from at least a subset of the plurality of sensors (col. 5 lines 20-25: the sensor system S in cooperation with computer 14, fig. 2a); 
cross-correlating the data from each sensor of the plurality of sensors with the data from at least one other sensor of the plurality of sensors to generate cross-correlated data (refer to col. 6 line 45 – col. 7 line 50, disclosing receiving and processing data from multiple sensors to determine level of mud in the container; refer to col. 8 line 67-col. 9 line 10: the temperature sensors, ultrasonic sensor, and angle sensor measure data about the drilling fluid flow in 26); and 
using the cross-correlated data to determine a calculated fluid flow rate (refer to col. 9 lines 1-15) compensating for movement of the offshore drilling rig (col. 10 lines 25-32: data from angle sensor 12 is used to compensate for movement of the offshore drilling rig).
However, Zanker does not disclose the sensors positioned at different angles. 
Skelding similarly discloses a system that uses sensor data to determine fluid flow (refer to abstract).  Skelding discloses that the plurality of sensors can be positioned at different angles on a container (see fig. 2 and refer to col. 11 lines 54-61: dual nuclear densitometer measurements facilitated by a second nuclear densitometer 42, the first densitometer 38, a radar level gauge 44 and an ultrasonic level sensor 46; col. 12 lines 18-20: a rod nuclear gauge 43 ; see fig. 7 and col. 14 lines 57-61: Doppler (Reflexor) transducers 100 are closely fitted around the circumference of the conduit or pipe 1; see figure 2, 4 and 4b, nucleonic level at a different angle from sonic and radar level; col. 11 lines 54-61: characterizing the relative position of multiple sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic sensor Zanker to include multiple ultrasonic sensors positioned at different angles, as taught by Skelding, for increasing the accuracy of the data measured in determining the calculated fluid flow rate. 
Zanker also teaches collecting and processing sensed data for determining height, including a level sensor, but does not explicitly recite multiple sensors collecting height data.
Skelding also further discloses that the plurality of sensors can sense height data (col. 11 lines 54-61: In the illustrated example, the fluid level is derived from a combination of dual nuclear densitometer measurements facilitated by a second nuclear densitometer 42 oriented substantially orthogonally to the first densitometer 38, together with outputs from a radar level gauge 44 and an ultrasonic level sensor 46; col. 11 line 62-col. 12 line 27: A further rod nuclear gauge 43 may provide a fourth technology method for deriving liquid level as it is able to accurately resolve the very low level measurement for the periods when the fluid level is below the collimated density beam measurement from densitometer 38; Fig. 7 and col. 14 lines 60-67: by use of pulsed Doppler signals, it is possible to both determine the level of the flow by identifying the highest operational transducer, and also the flow rate by the change in frequency of the returned pulses) and that the sensed height data can be cross-correlated to determine flow rate (col. 11 line 32-col. 12 line 45: difference of measurements is compared, and accuracy of measurements is increased by correlation, also see figure 4 showing level calibrations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the multiple ultrasonic sensors Zanker et al. positioned at different angles, as modified by Skelding, to measure multiple height data, as taught by Skelding for comparing the different height measurements and correlating them to improve the system accuracy. 
Regarding claim 2, the combination of Zanker et al. and Skelding teach all the features of this claim as applied to claim 1 above; Skelding further discloses wherein the plurality of sensors (fig. 2: 34, 42, 43, 44, 46) are positioned such that the plurality of sensors are spaced from one another by a distance equal to a diameter of the container (as shown in fig. 2, sensors 34 and 46 are spaced from one another by a distance equal to the diameter of the container).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor arrangement of Zanker et al. such that the plurality of sensors are spaced from one another by a distance equal to a diameter of the container, as taught by Skelding, for increasing the easement accuracy as the fluid flows through the container. 
Regarding claim 3, the combination of Zanker et al. and Skelding teach all the features of this claim as applied to claim 1 above; Zanker et al., as modified by Skelding, further disclose using the cross-correlated data with riser management information (data from heave position detector, col. 12 lines 12-17; Skelding, as previously stated above, teach cross correlating height data to determine flow rate (col. 11 line 32-col. 12 line 45: difference of measurements is compared, and accuracy of measurements is increased by correlation, also see figure 4 showing level calibrations), 
rig dynamic positioning information (data from angle sensor 12), and rig data (data from angle sensor 12 and heave position detector, col. 12 lines 12-17) to determine the calculated fluid flow rate (refer to col. 12 lines 10-28); and outputting the calculated fluid flow rate for controlling a drilling operation (see fig. 2a).  
Regarding claim 7, the combination of Zanker et al. and Skelding teach all the features of this claim as applied to claim 1 above; Skelding further discloses wherein each sensor of the plurality of sensors (fig. 7, 100) is positioned at an angle between 30 degrees and 60 degrees with respect to an adjacent sensor of the plurality of sensors (see fig. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor arrangement of Zanker et al. such that the plurality of sensors are positioned at an angle between 30 degrees and 60 degrees with respect to an adjacent sensor of the plurality of sensor, as taught by Skelding, for increasing the easement accuracy as the fluid flows through the container. 
Regarding claim 9, Zanker et al. disclose a method comprising: receiving sensor data from a plurality of sensors (temperature sensors 29a, 29b, 29c, ultrasonic sensor 50, and angle sensor 12, refer to col. 7 lines 1-10 and col. 10 lines 25-30) indicating drilling fluid flow in a container (26), wherein the plurality of sensors are positionable in the container (26) of an offshore drilling rig (see fig. 1 and refer to col. 5 lines 4-8) to generate the sensor data (see fig. 1); 
cross-correlating the sensor data from each sensor of the plurality of sensors with the sensor data from at least one other sensor of the plurality of sensors to form cross-correlated data (col. 4 lines 11-16: data from the temperature sensors 29a, 29b, 29c, is correlated with data from the ultrasonic sensor 50); receiving rig data (data from angle sensor 12 and heave position detector, col. 12 lines 12-17) of an offshore rig (see figs. 1-2) associated with the container (26: col. 10 lines 25-32: angle sensor 12 measures slope of return line 26 and heave position detector measure heave cycle subjected to the rig, see col. 12 lines 12-17); 
determining a calculated fluid flow rate using the cross-correlated data and the rig data (refer to col. 12 lines 10-28); and outputting the calculated fluid flow rate for controlling a drilling operation (refer to col. 12 lines 10-28).  
However, Zanker does not disclose the sensors positioned at different angles. 
Skelding similarly discloses a system that uses sensor data to determine fluid flow (refer to abstract).  Skelding discloses that the plurality of sensors can be positioned at different angles on a container (see fig. 2 and refer to col. 11 lines 54-61: dual nuclear densitometer measurements facilitated by a second nuclear densitometer 42, the first densitometer 38, a radar level gauge 44 and an ultrasonic level sensor 46; col. 12 lines 18-20: a rod nuclear gauge 43 ; see fig. 7 and col. 14 lines 57-61: Doppler (Reflexor) transducers 100 are closely fitted around the circumference of the conduit or pipe 1; see figure 2, 4 and 4b, nucleonic level at a different angle from sonic and radar level; col. 11 lines 54-61: characterizing the relative position of multiple sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic sensor Zanker to include multiple ultrasonic sensors positioned at different angles, as taught by Skelding, for increasing the accuracy of the data measured in determining the calculated fluid flow rate. 
Zanker also teaches collecting and processing sensed data for determining height, including a level sensor, but does not explicitly recite multiple sensors collecting height data.
Skelding also further discloses that the plurality of sensors can sense height data (col. 11 lines 54-61: In the illustrated example, the fluid level is derived from a combination of dual nuclear densitometer measurements facilitated by a second nuclear densitometer 42 oriented substantially orthogonally to the first densitometer 38, together with outputs from a radar level gauge 44 and an ultrasonic level sensor 46; col. 11 line 62-col. 12 line 27: A further rod nuclear gauge 43 may provide a fourth technology method for deriving liquid level as it is able to accurately resolve the very low level measurement for the periods when the fluid level is below the collimated density beam measurement from densitometer 38; Fig. 7 and col. 14 lines 60-67: by use of pulsed Doppler signals, it is possible to both determine the level of the flow by identifying the highest operational transducer, and also the flow rate by the change in frequency of the returned pulses) and that the sensed height data can be cross-correlated to determine flow rate (col. 11 line 32-col. 12 line 45: difference of measurements is compared, and accuracy of measurements is increased by correlation, also see figure 4 showing level calibrations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the multiple ultrasonic sensors Zanker et al. positioned at different angles, as modified by Skelding, to measure multiple height data, as taught by Skelding for comparing the different height measurements and correlating them to improve the system accuracy. 
Regarding claim 16, Zanker et al. disclose a non-transitory computer-readable medium (30, 36, fig. 2a) comprising instructions that are executable by a processing device (32) for causing the processing device (32) to perform operations comprising: 
receiving sensor data from a plurality of sensors (data from temperature sensors 29a, 29b, 29c, ultrasonic sensor 50, and angle sensor 12, refer to col. 7 lines 1-10 and col. 10 lines 25-30) about drilling fluid flow in a container (26, see fig. 2a), wherein the plurality of sensors are positionable in the container (26) of an offshore drilling rig (see fig. 1 and refer to col. 5 lines 4-8) to sense data about drilling fluid flow (refer to col. 8 line 67-col. 9 line 10: the temperature sensors, ultrasonic sensor, and angle sensor measure data about the drilling fluid flow in 26 and this data from the sensors is sent to computer 14 to determine fluid flow rate) in the container (26); 
cross-correlating data from each sensor of the plurality of sensors with data from at least one other sensor of the plurality of sensors to form cross- correlated data (col. 4 lines 11-16: data from the temperature sensors 29a, 29b, 29c, is correlated with data from the ultrasonic sensor 50); 2020-IPM-104130 U1 US22/23 Attorney Docket No. 061429-1201978
using the cross-correlated data with riser management information (data from heave position detector, col. 12 lines 12-17), rig dynamic positioning information (data from angle sensor 12), and rig data (data from angle sensor 12 and heave position detector, col. 12 lines 12-17) to determine a calculated fluid flow rate (refer to col. 12 lines 10-28); and outputting the calculated fluid flow rate for controlling a drilling operation (see fig. 2a).  
However, Zanker does not disclose the sensors positioned at different angles. 
Skelding similarly discloses a system that uses sensor data to determine fluid flow (refer to abstract).  Skelding discloses that the plurality of sensors can be positioned at different angles on a container (see fig. 2 and refer to col. 11 lines 54-61: dual nuclear densitometer measurements facilitated by a second nuclear densitometer 42, the first densitometer 38, a radar level gauge 44 and an ultrasonic level sensor 46; col. 12 lines 18-20: a rod nuclear gauge 43 ; see fig. 7 and col. 14 lines 57-61: Doppler (Reflexor) transducers 100 are closely fitted around the circumference of the conduit or pipe 1; see figure 2, 4 and 4b, nucleonic level at a different angle from sonic and radar level; col. 11 lines 54-61: characterizing the relative position of multiple sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic sensor Zanker to include multiple ultrasonic sensors positioned at different angles, as taught by Skelding, for increasing the accuracy of the data measured in determining the calculated fluid flow rate. 
Zanker also teaches collecting and processing sensed data for determining height, including a level sensor, but does not explicitly recite multiple sensors collecting height data.
Skelding also further discloses that the plurality of sensors can sense height data (col. 11 lines 54-61: In the illustrated example, the fluid level is derived from a combination of dual nuclear densitometer measurements facilitated by a second nuclear densitometer 42 oriented substantially orthogonally to the first densitometer 38, together with outputs from a radar level gauge 44 and an ultrasonic level sensor 46; col. 11 line 62-col. 12 line 27: A further rod nuclear gauge 43 may provide a fourth technology method for deriving liquid level as it is able to accurately resolve the very low level measurement for the periods when the fluid level is below the collimated density beam measurement from densitometer 38; Fig. 7 and col. 14 lines 60-67: by use of pulsed Doppler signals, it is possible to both determine the level of the flow by identifying the highest operational transducer, and also the flow rate by the change in frequency of the returned pulses) and that the sensed height data can be cross-correlated to determine flow rate (col. 11 line 32-col. 12 line 45: difference of measurements is compared, and accuracy of measurements is increased by correlation, also see figure 4 showing level calibrations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the multiple ultrasonic sensors Zanker et al. positioned at different angles, as modified by Skelding, to measure multiple height data, as taught by Skelding for comparing the different height measurements and correlating them to improve the system accuracy. 

Claims 4, 6, 8, 11-12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zanker et al. (U.S. 5063776), in view of Skelding (U.S. 10267663B2) as applied to claims 1, 9, and 16 above, and further in view of Torjussen et al. (U.S. 2019/0309589A1). 
Regarding claims 4, 12, and 17, Zanker et al., as modified by Skelding, disclose wherein the calculated fluid flow rate correspond to a position measurement of drilling fluid within the container from the sensor (50, refer to col. 6 lines 46-48).  
However, the combination of Zanker et al. and Skelding fail to teach position measurements from the plurality of sensors.  
Torjussen et al. teach a system comprising: a plurality of sensors (150, 152, 154, with sensors 312; see figs. 2-3 and refer to para 0020 and 0021) to sense data about drilling fluid flow in a container (134, refer to para 0021), wherein calculated fluid flow rate corresponds to position measurements (H, see fig. 3 and refer to para 0021) from the plurality of sensors (312). Measurements of the flow height in multiple locations by the plurality of sensors is used for redundancy and/or increased accuracy (refer to para 0016). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zanker et al. and Skelding to have position measurements from the plurality of sensors, as taught by Torjussen et al., to have measurements of the flow height in multiple locations for redundancy and/or increased accuracy (refer to para 0016). 
Regarding claims 6 and 11, the combination of Zanker et al. and Skelding teach all the features of these claims as applied to claims 1 and 9 above; Zanker et al. further disclose wherein the operations further comprise: applying the data from each sensor of the plurality of sensors to at least one sounding table (look-up table) to estimate a volume of drilling fluid in the container (see fig. 4 and refer to abstract and col. 8 line 67-col. 9 line 15; Skelding, as previously stated above, teach cross correlating height data to determine flow rate (col. 11 line 32-col. 12 line 45: difference of measurements is compared, and accuracy of measurements is increased by correlation, also see figure 4 showing level calibrations), 
wherein the operation of cross-correlating the height data from each sensor of the plurality of sensors comprises cross-correlating the estimated volume of the drilling fluid from sensor (50; abstract: the computer calibrates the flow volume and provide a correction factor)
However, the combination of Zanker et al. and Skelding fail to teach cross-correlating estimated fluid volume from each sensor of the plurality of sensors.  
Torjussen et al. teach a system comprising: a plurality of sensors (150, 152, 154, with sensors 312; see figs. 2-3 and refer to para 0020 and 0021) to sense data about drilling fluid flow in a container (134, refer to para 0021). Measurements of the flow height in multiple locations by the plurality of sensors is used for redundancy and/or increased accuracy (refer to para 0016). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zanker et al. and Skelding to have the cross-correlating estimated fluid volume from each sensor of the plurality of sensors, as taught by Torjussen et al., for redundancy and/or increased accuracy (refer to para 0016). 
Regarding claims 8, 15, and 20, the combination of Zanker et al. and Skelding teach all the features of these claims as applied to claims 1, 9, and 16 above; Zanker et al. further disclose sensor (50) of the plurality of sensors comprises a distance sensor positionable to measure a distance of drilling fluid in the container from the sensor of the plurality of sensors (refer to col. 6 lines 46-48).  
However, the combination of Zanker et al. and Skelding fail to teach the plurality of sensors comprising distance sensors. 
Torjussen et al. teach a system comprising: a plurality of sensors (150, 152, 154, with sensors 312; see figs. 2-3 and refer to para 0020 and 0021) comprising distance sensors (H, see fig. 3 and refer to para 0021). Measurements of the flow height in multiple locations by the plurality of sensors is used for redundancy and/or increased accuracy (refer to para 0016). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zanker et al. and Skelding to have a plurality of distance sensors, as taught by Torjussen et al., to have measurements of the flow height in multiple locations for redundancy and/or increased accuracy (refer to para 0016). 
Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zanker et al. (U.S. 5063776), in view of Skelding (U.S. 10267663B2) as applied to claims 1, 9, and 16 above, and further in view of Androvandi et al. (EP 3312378A1). 
Regarding claims 5, 13, and 18, the combination of Zanker et al. and Skelding  teach all the features of this claim as applied to claims 1, 9, and 16 above; however, the combination of Zanker et al. and Skelding fail to teach wherein the operation of cross-correlating the height data comprises performing at least one of Pearson correlation, time-lagged cross- correlation, dynamic time warping, or instantaneous phase synchrony.  
Androvandi et al. teach correlating data using dynamic time warping (refer to para 0038, 0066, and 0079). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cross-correlating operation of Zanker et al., as modified by Skelding, to involve dynamic time warping, as taught by Androvandi et al., for improving the correlation accuracy by reducing error in the correlation operation (refer to para 0066). 
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zanker et al. (U.S. 5063776), in view of Skelding (U.S. 10267663B2) as applied to claims 9 and 16 above, and further in view of Huang et al. (U.S. 2008/0163692).
Regarding claims 14 and 19, the combination of Zanker et al. and Skelding  teach all the features of this claim as applied to claims 9 and 16 above; however, the combination of Zanker et al. and Skelding fail to teach wherein each sensor of the plurality of sensors is positioned at an angle between 30 degrees and 60 degrees with respect to an adjacent sensor of the plurality of sensors.
Huang et al. teach a system and method for using a plurality of sensors for flow analysis, flow assurance and pipe condition monitoring of a pipeline for flowing hydrocarbons (refer to title), the system comprises a pipe (600, fig. 5A) for flowing hydrocarbon mixtures (603) and a plurality of sensors (601a, refer to para 0087, 0088, and 0089) positioned at different angular positions around the circumference of the pipe (600), wherein the plurality of sensors (601a) are positioned with respect to an adjacent sensor of the plurality of sensors (see fig. 5A), wherein the data measurements are combined to produce liquid holdup and liquid flow rate information (refer to para 0054).
Huang discloses that “doppler sensors may be clamped at different circumferential positions of the pipe exterior” and that, for example “for a horizontal pipe, one or more of the range-gated ultrasonic Doppler sensors may be positioned close to the bottom, center and top portions of the outer circumference of the pipe” (Huang [0089]).  Furthermore, the specification for the instant invention states that “[t]he sensors 124a, 124b, and 124c may be offset from one another at angles of 30 to 60 degrees, or any other configuration suitable for detecting the fluid 204 in the drilling fluid return flow line 125,” (specification [0022]), and thus does not disclose that the sensor angle is critical (see MPEP 2144.05(II)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angular position of the sensors of Zanker et al., as modified by Skelding, to have the sensors positioned at different angular positions around the circumference of the container, as taught by Huang.  Further, as Huang teaches multiple positional configurations of the sensors, and the specification for the instant invention does not disclose that the particular angular positions are critical, the particular use of relative positions between 30 degrees to 60 degrees is a matter of routine optimization and it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105, USPQ 233,235 (CCPA 1955).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zanker et al. (U.S. 5063776), in view of Skelding (U.S. 10267663B2) as applied to claim 9 above, and further in view of Olsen et al. (U.S. 2018/0135366A1).
Regarding claim 10, the combination of Zanker et al. and Skelding teach all the features of this claim as applied to claim 9 above; Zanker further disclose wherein the rig data comprises drilling fluid flow-in volume (refer to abstract).  
However, the combination of Zanker et al. and Skelding fail to teach wherein the rig data comprises bit depth, hole depth, stand pipe pressure, hook load, riser tension, riser movement, and riser weight.
Olsen et al. teach a drilling operation wherein a drilling control system (214, fig. 2) receive rig data comprising bit depth, hole depth, stand pipe pressure, hook load (refer to para 0064), riser tension, riser movement, and riser weight (para 0017 and 0065: the control system also includes a riser management/tensioner system 216, fig. 2 which will measure riser tension, riser movement, and riser weight). This data helps control borehole pressure to compensate for heave effects on offshore drilling rigs subject to wind and waves (refer to abstract, para 0014 and 0015). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rid data of Zanker et al., as modified by Skelding, to include rig data comprises bit depth, hole depth, stand pipe pressure, hook load, riser tension, riser movement, and riser weight, as taught by Olsen et al., to compensate for heave effects on the offshore drilling rigs as it is subject to wind and waves (refer to abstract, para 0014 and 0015). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over Skelding (U.S. 10267663B2) above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
08/16/2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672